



Exhibit 10.7


ALLEGIANT TRAVEL COMPANY
RESTRICTED STOCK
AGREEMENT




This Restricted Stock Agreement (the “Agreement”) is made as of the [Grant Date]
(“Date of Grant”) between Allegiant Travel Company, a Nevada corporation (the
“Company”) and [Participant Name] (“Grantee”).


1.LONG- TERM INCENTIVE PLAN.  The restricted stock granted under this Agreement
shall be subject to the terms, conditions and restrictions of the Allegiant
Travel Company 2016 Long-Term Incentive Plan (the “Plan”).  A copy of the Plan
is available to Grantee upon request and is incorporated in this Agreement by
this reference.  Terms used in this Agreement that are defined in the Plan shall
have the same meaning as in the Plan, unless the text of this Agreement clearly
indicates otherwise.


2.RESTRICTED STOCK AWARDS.


A.The Company hereby grants to Grantee a total of [Number of Shares Granted]
shares of the Company’s Common Stock (the “Restricted Stock”) subject to the
terms and conditions set forth below.


B.Grantee will receive a certificate identifying the number of shares of common
stock issued to the Grantee as Restricted Stock.


C.The Restricted Stock has been awarded as compensation to the Grantee for
services to be rendered as a Director of the Company over the vesting period
provided for herein.


D.This Agreement sets forth the terms, conditions and restrictions applicable to
the Restricted Stock granted to Grantee.


3.RESTRICTIONS.


A.The Restricted Stock has been awarded to the Grantee subject to the transfer
and forfeiture conditions set forth in Paragraph C below (the “Restrictions”)
which shall lapse, if at all, as described in Section 4 below. For purposes of
this Award, the term Restricted Stock includes any additional shares of stock
granted to the Grantee with respect to any Restricted Stock (e.g., shares issued
upon a stock dividend or stock split) prior to the vesting of the Restricted
Stock.


B.Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer (a “transfer”) any of the Restricted Stock prior to vesting
as provided in Section 3 below. Any transfer or attempted transfer prior to such
time shall be null and void and of no effect whatsoever.


C.If the Grantee’s service as a Director of the Company terminates prior to the
vesting of all Restricted Stock of the Grantee for any reason other than as set
forth in Section 4 below, then the Grantee shall forfeit all of the Grantee’s
right, title and interest in and to the Restricted Stock not vested as of the
date of such termination and such Restricted Stock shall be reconveyed to the
Company as of the date of such termination without further consideration or any
act or action by the Grantee.


D.The Restrictions imposed under this Section 3 shall apply to all shares of the
Company’s common stock or other securities issued with respect to Restricted
Stock hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the common stock of the Company which occurs prior to the vesting of
the Restricted Stock.


4.    EXPIRATION AND TERMINATION OF RESTRICTIONS. The Restrictions imposed under
Section 3 above will expire and vesting of the Restricted Stock shall be as
follows:


On [the first anniversary date], the Restrictions will expire with respect to
all of the Restricted Stock of the Grantee not forfeited prior to that date.





--------------------------------------------------------------------------------







Notwithstanding anything herein to the contrary, all Restricted Stock of a
Grantee shall become fully vested upon the Grantee’s death or total disability
or upon a “Change of Control” of the Company. Total disability shall be defined
as a physician certified disability which permanently or indefinitely renders
the Grantee unable to perform his usual duties for the Company.


For purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred if at any time after the date this Agreement is signed: (i) by any
method, transaction or series of related transactions, more than 50% of the
outstanding shares of Company or beneficial ownership thereof are acquired
within a period of one year by a person or group (as defined in Section 13(d) of
the Securities Exchange Act of 1934) other than the members of Company’s Board,
those persons who were more than 5% owners of the Company prior to the date of
this Agreement, employees of the Company and any of their immediate family
members and affiliates; (ii) there is a merger or consolidation of the Company
in which the Company is not the continuing or surviving entity or in which the
stockholders of the Company immediately before such transaction do not own in
the aggregate at least 50% of the outstanding voting shares of the continuing or
surviving entity immediately after such transaction; (iii) there is a merger or
consolidation of the Company pursuant to which the Company’s shares are
converted into cash, securities or other property; or (iv) the Company sells,
leases or exchanges all or substantially all of its assets or the Company’s
stockholders approve the liquidation or dissolution of the Company.


5.ADJUSTMENTS. If the number of outstanding shares of common stock of the
Company is changed as a result of a stock dividend, stock split or the like
without additional consideration to the Company, the number of shares of
Restricted Stock under this Agreement shall be adjusted to correspond to the
change in the outstanding shares of the Company’s common stock.


6.VOTING AND DIVIDENDS. Subject to the restrictions contained in Section 3
hereof, the Grantee shall have all rights of a stockholder of the Company with
respect to the Grantee’s Restricted Stock, including the right to vote the
shares of the Grantee’s Restricted Stock and the right to receive any cash or
stock dividends, including dividends of stock of a company other than the
Company.


Cash dividends shall be paid to the Grantee regardless of whether the Restricted
Stock is fully vested unless the cash dividend has been determined to be an
extraordinary dividend by the Board of Directors.


Stock dividends issued with respect to the Grantee’s Restricted Stock shall be
treated as additional shares of the Grantee’s Restricted Stock (even if they are
shares of a company other than the Company) that are subject to the same
restrictions and other terms and conditions that apply to the shares with
respect to which such dividends are issued.


If there is an extraordinary cash dividend or if a dividend is paid in property
other than cash or stock, the Grantee will be credited with the amount of such
extraordinary cash dividend or property which would have been received had the
Grantee owned a number of shares of common stock equal to the number of shares
of Restricted Stock credited to his account. The extraordinary cash dividend or
property so credited will be subject to the same restrictions and other terms
and conditions applicable to the Restricted Stock under this Agreement and will
be disbursed to the Grantee in kind simultaneously with the Restricted Stock to
which such extraordinary cash dividend or property relates.


7.DELIVERY OF SHARES. The shares of Restricted Stock of the Grantee will be
issued in the name of the Grantee as Restricted Stock and will be held by the
Company prior to vesting in certificated or uncertificated form. If a
certificate for Restricted Stock is issued prior to vesting, such certificate
shall be registered in the name of the Grantee and shall bear a legend in
substantially the following form:


“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement dated [Grant Date], between the
registered owner of the shares represented hereby and Allegiant Travel Company.
Release from such terms and conditions shall be made only in accordance with the
provisions of such Agreement, copies of which are on file in the office of
Allegiant Travel Company.”


Upon request from the Company, the Grantee shall deposit with the Company a
stock power, or powers, executed in blank and sufficient to reconvey the
Restricted Stock to the Company upon any forfeiture of the Restricted Stock (or
a portion thereof), in accordance with the provisions of this Agreement. Upon
vesting of any Restricted Stock, any stock certificates and stock powers
relating to such vested Restricted Stock shall be released to the Grantee upon
request.


8.WITHHOLDING TAXES. The Company is entitled to withhold an amount equal to the
Company’s required minimum statutory withholding taxes (if any) for the
respective tax jurisdiction attributable to any share of





--------------------------------------------------------------------------------





common stock or property deliverable in connection with the Restricted Stock.
Grantee may satisfy any withholding obligation in whole or in part by electing
to have the Company retain shares of the Restricted Stock having a Fair Market
Value on the date of vesting equal to the minimum amount to be withheld. Fair
Market Value for this purpose shall be the closing price for a share of the
Company’s common stock on the last trading day before the date of vesting.


9.OTHER RIGHTS. The grant of Restricted Stock does not confer upon Grantee any
right to continue on the Board of Directors of the Company and does not
interfere with the right of the Company to terminate Grantee’s service on the
Board at any time in accordance with the Company’s By-Laws.


10.CLAWBACK AGREEMENT. In accordance with the Company’s clawback policy
applicable to executive officers of the Company, in the event Grantee is an
executive officer of the Company, then Grantee hereby agrees to reimburse the
Company for all or any portion of any bonuses or incentive or equity-based
compensation if the Compensation Committee of the Company’s Board of Directors
in good faith determines: (a) the payment or grant was based on the achievement
of certain financial results that were subsequently the subject of a material
financial restatement (other than as a result of a change in accounting
principles) and a lower payment or award would have occurred based upon the
restated financial results; or (b) Grantee engaged in fraud or intentional
misconduct related to the Company or its business. In each such instance, the
Company will, to the extent practicable and allowable under applicable law,
require reimbursement of any bonus or incentive or equity based compensation
awarded or effect the cancellation of any unvested or deferred stock awards
previously granted to Grantee in the amount by which Grantee’s bonus or
incentive or equity based compensation for the relevant period exceeded the
lower payment that would have been made based on the restated financial results,
or such other amount as determined by the Compensation Committee, provided that
the Company will not be entitled to recover bonuses or incentive or equity based
compensation paid more than three years prior to the date the applicable
restatement is disclosed.


11.NOTICES. Any written notice under this Agreement shall be deemed given on the
date that is three business days after it is sent by registered or certified
mail, postage prepaid, addressed either to the Grantee at his address as
indicated in the Company’s employment records or to the Company at its principal
office. Any notice may be sent using any other means (including personal
delivery, expedited courier, messenger service, telecopy, ordinary mail or
electronic mail) but no such notice shall be deemed to have been duly given
unless and until it is actually received by the intended recipient.


12.NONTRANSFERABILITY. This Agreement and all rights hereunder are
nontransferable and nonassignable by the Grantee, other than by the last will
and testament of Grantee or the laws of descent and distribution, unless the
Company consents thereto in writing. Any transfer or attempted transfer except
pursuant to the preceding sentence shall be null and void and of no effect
whatsoever.


13.SECTION 83(b) ELECTION. Grantee may make an election to be taxed upon the
grant of his Restricted Stock under Section 83(b) of the Internal Revenue Code
of 1986, as amended. To effect such election, the Grantee must file an
appropriate election with the Internal Revenue Service within thirty (30) days
after the grant of the Restricted Stock and otherwise in accordance with the
applicable Treasury Regulations.


14.AMENDMENT. This Agreement may not be amended except by a writing signed by
the Company and Grantee.


15.HEIRS AND SUCCESSORS. Subject to Section 10 above, this Agreement and all
terms and conditions hereof shall be binding upon the Company and its successors
and assigns, and upon the Grantee and their heirs, legatees and legal
representatives.


16.INTERPRETATION. Any issues of interpretation of any provision of this
Agreement shall be resolved by the Compensation Committee of the Board of
Directors of the Company.


17.SEVERABILITY. The provisions of this Agreement, and of each separate section
and subsection, are severable, and if any one or more provisions may be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.







--------------------------------------------------------------------------------





18.GOVERNING LAW. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed according to
the internal law and not the law of conflicts of the State of Nevada.


19.WAIVER. The failure of the Company to enforce at any time any provision of
this Agreement shall in no way be construed to be a waiver of such provision or
any other provision hereof.


20.DEEMED SIGNATURE; COUNTERPARTS.  It is contemplated that the Grantee will
confirm his/her acceptance of the restricted stock grant evidenced hereby and
the terms of this Agreement by logging onto the Plan administrator’s website and
electronically indicating his/her acceptance. As the Grantee’s information on
the Plan administrator’s website is password protected, such acceptance shall be
deemed to be the Grantee’s acceptance absent Grantee’s ability to establish that
he/she did not accept this Agreement and that whoever indicated such acceptance
did so without the Grantee’s knowledge or acquiescence. Further, the acceptance
by Grantee of any benefits from the ownership of stock granted under this
Agreement (whether by voting the Restricted Stock, accepting dividends on the
Restricted Stock, selling any shares of Restricted Stock or otherwise) shall
also be deemed a confirmation by Grantee of his/her intent to be bound by the
terms of this Agreement. If this Agreement is physically signed (which is not
required), then it may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document, and all
counterparts shall be construed together and shall constitute one instrument. 
If this Agreement is physically signed (which is not required), this Agreement
may be executed by any party by delivery of a facsimile or pdf signature, which
signature shall have the same force as an original signature.  Any party which
delivers a facsimile or pdf signature shall promptly thereafter deliver an
originally executed signature to the other parties; provided, however, that the
failure to deliver an original signature page shall not affect the validity of
any signature delivered by facsimile or pdf.  A facsimile, pdf or photocopied
signature shall be deemed to be the functional equivalent of an original for all
purposes.


IN WITNESS WHEREOF, the Company has executed this Agreement as of day and year
first above written.




ALLEGIANT TRAVEL COMPANY




By: _______________________________


Its: _______________________________






The undersigned Grantee hereby accepts, and agrees to, all terms and provisions
of the foregoing Award.






Name:    [Participant Name]


Signature: [Signed Electronically]


Date: [Acceptance Date]







